Citation Nr: 1810159	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  06-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating greater than 30 percent for cervical strain with traumatic joint disease and discectomy (cervical spine disability) on an extraschedular basis.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1973.

This issue is before the Board of Veterans' Appeals (Board) on appeal of December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied an increased rating (beyond 20 percent) for the Veteran's cervical spine disability.  

In January 2013, the Board granted a 30 percent rating for the Veteran's cervical spine disability.  At that time, the Board concluded that extraschedular referral and consideration were not warranted. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 decision, the Court vacated the Board's extraschedular decision.  The Court directed the Board to address the matter of referral for extraschedular consideration. 

In March 2015 and August 2017, the Board remanded the Veteran's claim for an increased rating for cervical spine disability on an extraschedular basis. 


FINDING OF FACT

The Veteran withdrew his appeal in September 2017. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the claim for increased rating of the cervical spine on an extraschedular basis.  
38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

Through his representative, the Veteran withdrew his appeal by way of correspondence dated in September 2017.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the stated claim and it is dismissed.


ORDER

The appeal regarding entitlement to a rating greater than 30 percent for cervical strain with traumatic joint disease and discectomy (cervical spine disability) on an extraschedular basis is dismissed.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


